Citation Nr: 1530347	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  08-34 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a left hip replacement, to include as secondary to service-connected right knee disability status post knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1951 to December 1955.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the claims file is currently held by the RO in Houston, Texas.

In February 2009, the Veteran testified before a decision review officer (DRO) at the Jackson RO.  A transcript of the hearing is of record. 

In a January 2013 decision, the Board denied the Veteran's claim.  The Veteran thereafter appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2013 Order, the Court granted a Joint Motion for Remand, vacated the January 2013 Board decision, and remanded the matter for readjudication consistent with the motion.  The Board then remanded the case for additional development.  The case returned to the Board in September 2014 and the Board again denied the Veteran's claim.  The Veteran thereafter appealed the Board's decision to the Court.  In a April 2015 Order, the Court granted a Joint Motion for Remand, vacated the September 2014 Board decision, and remanded the matter for readjudication consistent with the motion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for residuals of a left hip replacement as they were incurred secondary to a service-connected right knee disability status post knee replacement.  The Veteran was afforded a VA examination in April 2009.  The April 2009 VA examiner did not opine on whether the Veteran's left hip condition is aggravated by his service connected right knee condition.  Therefore, the Court vacated the Board's January 2013 opinion.  A new VA examination was conducted in March 2014 and an addendum medical opinion was provided in June 2014.

The April 2015 Joint Motion indicates that the examiner's June 2014 opinion was inadequate because the examiner reported that, "After review of the note I find the opinions are the same; it is not as [sic] least as likely as not the left[-]hip DJD with TKA was second [sic] to or significantly aggravated by the SC'd right knee."  The JMR indicates that the examiner should have opined as to whether Veteran's left-hip disability was aggravated by his service-connected right knee disability in any way, not whether it was "significantly" aggravated.  Previously, the April 2009 examiner had noted that the Veteran's left hip was "worn out" due to his right knee condition.  As the opinions are inadequate, an addendum medical opinion is required on the issue of aggravation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a medical opinion regarding the etiology of any claimed left hip disability from the VA examiner who conducted the June 2014 examination, or another qualified professional, if that examiner is unavailable.  The claims file must be provided to the examiner for review, and such review should be noted in the examination report.

After reviewing the record and examining the Veteran, the examiner is to address the following:

Is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed left hip disability has been aggravated by the Veteran's service-connected right knee disability status post knee replacement?  The examiner should specifically comment on the April 2009 VA examination report which noted that the Veteran's left hip was "worn out" due to his right knee condition and the June 2014 examination report that notes that left hip disability was not "significantly aggravated" by the right knee disability.  The examiner must report only whether the hip is aggravated by the right knee, not whether it was significantly aggravated.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of the hip disability (i.e., a baseline) before the onset of the aggravation.

The examiner must provide reasons for each opinion given.

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed condition.

If the examiner finds that an opinion cannot be provided without an examination, an examination must be provided.

2.  Then, readjudicate the claim on appeal. If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




